COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

 Cause number:                     01-21-00728-CV
 Style:                            GetLinks Inc. v.
                                   v. Kalibrr Inc.
                     *
 Date motion filed :               July 6, 2022
 Type of motion:                   Motion to Dismiss
 Party filing motion:              Appellant Kalibrr Inc.
 Document to be filed:


 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                         Current Due date:
           Date Requested:

Ordered that motion is:

           Granted
                    If document is to be filed, document due:
           The Court will not grant additional motions to extend time absent extraordinary circumstances.
          Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            On May 26, 2022, we ordered that the third and fourth notices of appeal, originally assigned to appellate
            cause number 01-21-00728-CV, were transferred into appellate cause number 01-22-00392-CV. Because
            appellant Kalibrr Inc.’s motion to dismiss the third notice of appeal includes an incorrect appellate cause
            number and fails to include a certificate of conference, we strike appellant’s Motion to Dismiss. See TEX.
            R. APP. P. 9.4(k), 10.1(a)(5). The Court will consider a Motion to Dismiss that is filed in the correct cause
            number and that complies with the certificate of conference requirements. See TEX. R. APP. P. 9.4(k),
            10.1(a)(5).




Judge’s signature: /s/ Sherry Radack
                         Acting individually               Acting for the Court

Panel consists of        ____________________________________________

Date: ____July 12, 2022